 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:18-mj-00065-JDP
12                      Plaintiff,
13                                                     MOTION TO VACATE INTERIM
                                                       REVIEW HEARING; AND ORDER
14    JOSEPH P. RUETER,                                THEREON
15                      Defendant.
16

17

18          The United States, by and through its representative, Susan St. Vincent hereby moves the

19   Court for an Order to Vacate the interim review hearing currently scheduled in this matter for

20   January 28, 2020. To date, Defendant has complied with all the terms of unsupervised probation

21   as ordered by this Court on January 15, 2019. The next interim review hearing is scheduled for

22   January 12, 2021, and a final review hearing is scheduled for December 14, 2021.

23

24          Dated: January 23, 2020                       /S/ Susan St. Vincent
                                                          Susan St. Vincent
25                                                        Legal Officer
                                                          Yosemite National Park
26
27

28
                                                      1
 1
                                          ORDER
 2
              Upon application of the United States, good cause having been shown therefor, we hereby
 3
     order that the review hearing scheduled for January 28, 2020 in the above-referenced matter,
 4   United States v. Rueter, 6:18-MJ-0065-JDP, be vacated.
 5

 6   IT IS SO ORDERED.

 7

 8   Dated:      January 25, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
